                               THE UNITED STATE DISTRICT COURT
                              EASTERN DISTRICT OF PENNSYLVANIA

NOAH BANK, and                                       )
EDWARD SHIN                                          )
a/k/a EUNGSOO SHIN                                   )       Civil Action No. 18-01413-WB
                                                     )
                 Plaintiffs                          )
vs.                                                  )
                                                     )
SUNDAY JOURNAL USA CORPORATION                       )
                                                     )
                 Defendant                           )

                                   CERTIFICATE OF SERVICE

         I, Philip R. Berwish, counsel for the Defendant, Sunday Journal USA Corporation, in the
above entitled action, hereby certify under the pains and penalties of perjury that I have served a
copy of the below listed pleading(s) upon the below listed parties and/or counsel of record in the
instant action, by serving same via E-MAIL, and by filing a copy of the Certificate of Service
with the Clerk of Court using the CM/ECF system, which will then send a notification of such
filing to the following

1]     DEFENDANTS’ RESPONSES TO PLAINTIFFS’ REQUEST FOR ADMISSION re:
       JURISDICTION

2]     CERTIFICATE OF SERVICE


via e-mail to:                        davidacohen@rjbasil.com
                                      David A. Cohen, Esq.
                                      The Basil Law Group, PC
                                      1270 Broadway - Suite 305
                                      New York, NY 10001
                                      Counsel for the Plaintiffs

DATE: October 8, 2018                                Counsel for the Defendant
                                                     _______/ s /_____________________
                                                     Philip R. Berwish, Esq.
                                                     Berwish Law
                                                     41 University Drive - Suite400
                                                     Newtown, PA 18940
                                                     PA Bar ID# 28563
                                                     Tel:     800 547 8717
                                                     Fax:     888 743 4723
                                                     Berwish@gmail.com
